Citation Nr: 0432462	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03-08 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to February 1, 1995, 
for the grant of service connection for degenerative joint 
disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
degenerative joint disease of the lumbar spine with pain on 
motion as secondary to service-connected left tibia and 
fibula disability, effective from May 11, 1998.  The veteran 
disagreed with the RO's determination.  In a May 2001 rating 
decision, the RO awarded an effective date of February 1, 
1995.  

In March 2004, the veteran testified before the undersigned 
Veterans Law Judge in Washington, D.C. concerning the issue 
on appeal.  A copy of the hearing transcript has been 
associated with the claims file. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), was signed into law in November 2000.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the veteran's claim.  
VAOPGCPREC 7-2003.  

Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159.

A review of the claims file reflects that the record remains 
devoid of any indication that the veteran has been given the 
appropriate notice with respect to his earlier effective date 
claim.  Thus, on remand, the RO should therefore ensure that 
the veteran is advised as to what is required to substantiate 
his claim of entitlement to an effective date earlier than 
February 1, 1995, for the grant of service connection for 
degenerative joint disease of the lumbar spine.  He should be 
told what is required of him and what VA will do to assist 
him, if anything.  While VA General Counsel has held that 38 
U.S.C.A. § 5103(a) does not require a separate notification 
as to the information and evidence necessary to substantiate 
a newly raised "downstream" issue in a notice of 
disagreement, this requires that proper VCAA notification as 
to the claim of service connection precede the rating 
decision with which the veteran disagreed.  This position 
apparently stems from the idea that the newly raised 
"downstream" issue, such as an effective date question, is 
part of the same claim as the service connection issue that 
was decided in the rating decision, rather than a new claim 
that triggers new notification requirements.  VAOPGCPREC 8-
2003.  Here, however, the veteran was not given VCAA notice 
with respect to the underlying claim of service connection 
for low back disability with degenerative joint disease.  He 
was provided notice in October 1999 on the question of what 
evidence was required to well ground a claim of service 
connection for a back disability, which appears very much 
like a VCAA notification letter, but the Board is aware that 
such a letter prepared prior to enactment of the VCAA does 
not suffice under United States Court of Appeals for Veterans 
Claims precedent.  Consequently, specific notice satisfying 
the requirements under the VCAA regulations as to the earlier 
effective date claim is needed.  Id.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103(a) are fully complied 
with and satisfied in accordance 
with 38 C.F.R. § 3.159 (2004).  The 
veteran should be specifically told 
of what is required to substantiate 
his claim of entitlement to an 
effective date prior to February 1, 
1995, for the grant of service 
connection for degenerative joint 
disease of the lumbar spine, and of 
the information or evidence he 
should submit, as well as the 
information or evidence that VA will 
yet obtain, if any.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The veteran 
should also be asked to submit all 
pertinent information or evidence in 
his possession.  38 C.F.R. § 3.159 
(2004).  

2.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought on 
appeal is not granted, the veteran 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

